DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 18 August 2021, the 112(a) rejection on claim 1, and the 112(b) rejections specifically on claims 1, 7, and 13 are withdrawn due to amendments to claims in which also withdraws the rejections on dependent claims 2, 4-6, 8, 10-11, 15, 17, and 21-23. Claim 13 has been cancelled.
New in this Office Action are rejections provided by 35 U.S.C. 103 necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 22, and 24 
Claims 1 and 24 recite the limitations “an underwater modem that can receive, store, and transmit telemetry data, transmit the signal to deploy or retract the deployment device, or a combination thereof” and “a battery, wherein the battery powers the underwater modem and the pump”.  The originally filed specification does not specifically support the functionality of the claimed underwater modem of receiving, storing, transmitting telemetry data and signal to deploy, retract, or a combination thereof, the deployment device invention of the filed application, as well as specifically supporting what the claimed battery provides power to. Appropriate correction is required.
Claim 22 recites the limitation “wherein the deployment mechanism autonomously unrolls when the device hits the sediment surface of the marine environment” where the originally filed specification lacks to specifically support the functionality of the deployment mechanism of autonomously unrolling upon hitting a sediment surface. However, the examiner has found support that “The SBMFC system S is further configured to unroll or unfurl, e.g., automatically, from the deployment device 100 upon contacting the sediment surface under the marine environment” (emphasis added) in paragraph [0019]. The examiner has determined that autonomous deployment is not equivalent to automatic deployment. Appropriate correction is required.
Claim 24 recites the limitation “A deployment device, consisting of:” where the originally filed specification lacks to specifically support the claimed deployment device to consist of the elements and limitations of the claim. The transitional phrase “consisting of”, in comparison to “comprising of” (as claimed in claim 1, for example), excludes any element, step, or ingredient not specified in the claim as disclosed in MPEP 2111.03 (II), in which the specification does not provide support for. Appropriate correction is required.

Claims 1-2, 4-8, 10-11, 14-15, 17, and 21-24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 1 and 24
Claim 7 recites the limitations “wherein the each surface benthic microbial fuel cell system further includes” and “at least one oxygen-barrier layer, wherein the oxygen barrier layer”. There is insufficient antecedent basis for “the each surface benthic microbial fuel cell system” and “the oxygen barrier layer”, and the recitation of “the oxygen barrier layer” seems to suggest that the at least one oxygen-barrier layer only comprises of one oxygen barrier layers if the oxygen barrier layer is one and the same as the at least one oxygen-barrier layer. Appropriate correction is required to overcome the rejection based on lack of antecedent basis. This rejection also applies to claims 8, 10-11, 14, 17, 21, and 23 due to dependency of claims.
Claim 22 recites the limitation “when the device hits the sediment surface of the marine environment. There is insufficient antecedent basis for “the sediment surface” and “the marine environment”. The examiner suggests amending the claim such that these recitation of elements recite as “a sediment surface” and “a marine environment” to overcome the lack of antecedent basis rejection..
Claim 23 recites the limitation “The device of claim 7, wherein the surface benthic microbial fuel cell system is submerged underwater”. There is insufficient antecedent basis for “the surface benthic microbial fuel cell system” as the claim draws dependency from claim 7, and claim 7 recites “the each surface benthic microbial fuel cell system”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-8, 10-11, 14, 17, and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Hingley (US 2014/0230882 A1) in view of McNeilly (US 8,715,867 B1), Voisin et al (US 2012/0184161 A1), and Wallin et al (US 2016/0329585 A1). Hereinafter referred to as Hingley, McNeilly, Voisin, and Wallin.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) as there is no disclosure or documentation that confirms that the subject matter disclosed was obtained directly or indirectly from the inventor, was publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor before the subject matter was effectively filed under subsection .
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 24, Hingley pertains to large mobile power units having high level power output of quick deployment ([0015]), and discloses a deployment device (“mobile power plant” [0016]), comprising:
a frame (52 Fig. Fig. 2, [0095]), wherein the frame has a plurality of solar panels ([0014]) attached either in a rolled cylindrical shape when retracted (Fig. 2, “stowed” [0079]) or an unrolled flat shape when deployed (Fig. 1, “unrolled or deployed configuration” [0081]).
Hingley does not disclose wherein the frame has a plurality of surface benthic microbial fuel cell systems attached,
	a deployment mechanism, wherein the deployment mechanism is a buoy operably coupled with the frame and an underwater modem that can receive, store, and transmit telemetry data, transmit the signal to deploy or retract the deployment device, or a combination thereof and 
	wherein the deployment mechanism further includes:
	a pump, wherein the pump receives the signal to deploy or retract the deployment device from the underwater modem;
	at least one hose connected to the pump and each surface benthic microbial fuel cell system, wherein the at least one hose is filled with water from the pump to unroll the plurality of surface benthic microbial fuel cell systems after the signal is received; and
	a battery, wherein the battery powers the underwater modem and the pump.
	However, McNeilly, which is analogous art to Hingley by teaching efficient deployment of microbial fuel cell configurations (Col 3 L 15), discloses a deployment device (“underwater electrical device” Col 1 L 35) comprising a frame (“cylindrical spool” Col 6 L 24) which is utilized to boost the voltage and store electrical energy or operate the deployment device underwater (Col 1 L 35). McNeilly teaches wherein the frame has a plurality of surface benthic microbial fuel cell systems attached (via “carbon cloth layer 24 is segmented into multiple anode sections 14” Col 5 L 28 and “cathode electrode 16 of this embodiment is arranged in cathode electrode sections 18” Col 5 L58-59 where “Each anode electrode section 14 and corresponding cathode electrode section 18 are then preferably wired separately and effectively to provide separate power supplies” Col 5 L 62-65) either in a rolled cylindrical shape when retracted (“the dual electrode microbial fuel cell 10 would be wrapped around the periphery 34 of weighted cylindrical spool 36” Col 6 L 23-24) or an unrolled flat shape when deployed (“the dual electrode microbial fuel cell 10 is unrolled from the spool” Col 6 L 35-37), and a deployment mechanism (“cables 40” which may utilize “a latching mechanism” Col 6 L 27-29) wherein the 
	Additionally, Voisin, which is analogous art to Hingley by pertaining to increasing electrical power requirements of payloads ([0007]), discloses a deployment device (“a marine device adapted for cooperating with a submerged payload” [0001]) comprising a frame (“submerged payload” [0092], 5 Fig. 4) that provides a solution to the common overweight problems of conventional deployment devices due to addressing a desired increase in electrical power requirements ([0007]). Voisin teaches a deployment mechanism, wherein the deployment mechanism is a buoy (“floating buoy” [0041], 3 Fig. 2) operably coupled with the frame (“the floating buoy 3… and said submerged payload 5 are connected through at least one of a wireless connection and a cable… connection” [0052]), and an underwater modem (“electrical means and electronics” [0048], 15 Fig. 7) that can receive (“data receiver” [0048], 15b Fig. 7), store (“data logger” [0048], 15a Fig. 7), and transmit (“data transmitter” [0048], 15c Fig. 7) telemetry data, transmit the signal to deploy or retract the deployment device (“The following components could be housed in buoy 3: Wireless communication means…, optical or electrical communication means for data communication, light power supplies or conversion systems, data logger, 
	wherein the deployment mechanism further includes:
	a pump (via “submerged anchor 11” [0063] that at least includes “Electrical means 110a” that can be “pumps” [0066], 110a Fig. 2), wherein the pump receives the signal to deploy or retract the deployment device from the underwater modem (“for communication with buoy 3” [0066]);
	at least one hose (9 Fig. 3, or 900 Fig. 9, “mooring line” [0041]) connected to the pump and the frame (the lower and horizontal segment of 9 Fig. 3 which connects the submerged anchor 11 comprising pumps to the payload that “comprises an elongated subsea cable 50” [0051] via a “splitter 25” [0091]) wherein the at least one hose is filled with water from the pump (900 Fig. 9 where a “fluid (such as water)” is passed “ through duct 914” [0090]); and
a battery, wherein the battery powers the underwater modem and the pump (“power source submerged part” [0064] in which is “used for powering the active components of electrical means and electronics 15 of the buoy 3” [0079], 7a Fig. 4).
Voisin further teaches that the deployment mechanism allows the submerged frame to be precisely located, or localizable, especially in deep water [0007] for easy recovery with a support vessel [0073], and for easy installation operation of the frame ([0076]).
	Lastly, Wallin, which is analogous art to Hingley by teaching efficient power generation ([0002]-[0003]) that positively affects the power output of power units such as microbial fuel cells, discloses a deployment mechanism (“the invention relates to a process… connected to an external circuit comprising one or more of a battery, device that uses electricity or a power grid” [0008]) that is adapted to utilize fuel cells that service pH gradient issues, is cost effective, does 
	Therefore, it would have been obvious for a person having ordinary skill in the art to replace the plurality of solar panels of Hingley with the plurality of surface benthic microbial fuel cell systems and add a deployment mechanism wherein the deployment mechanism is configured to perform at least one of unroll or roll the plurality of surface benthic microbial fuel cell systems to the deployment device of Hingley, in view of McNeilly, in order to significantly reduce deployment costs, time, and the ability to use the microbial fuel cell at greater depths, as well as reduce the overall electrode resistance in which has a large impact on low-voltage electrical energy storage systems. Furthermore, it would have been obvious for the person of ordinary skill to modify the deployment mechanism of Hingley, in view of Voisin, such that the deployment mechanism is a buoy operably coupled with the frame, and an underwater modem 
	wherein the deployment mechanism further includes:
	a pump, wherein the pump receives the signal to deploy or retract the deployment device from the underwater modem;
	at least one hose connected to the pump and the frame wherein the at least one hose is filled with water from the pump; and
a battery, wherein the battery powers the underwater modem and the pump.
The person of ordinary skill in the art would then be able to achieve a deployment mechanism that allows the submerged frame to be precisely located, or localizable, especially in deep water for easy recovery and for easy installation of the frame. Lastly, it would have been obvious for the person of ordinary skill in the art to further modify the deployment mechanism of Hingley in view of Voisin, and further in view of Wallin, such that the at least one hose of Voisin connected to the pump of Voisin, which is connected to the frame that contains the plurality of surface benthic microbial fuel cell systems of Hingley in view of McNeilly, is filled with water from the pump to form a flow through the plurality of surface benthic microbial fuel cell systems that would be obvious to the person of ordinary skill to cause the fuel cell systems to unroll to a flat sheet-like configuration from the rolled plurality of surface benthic microbial fuel cell systems after a signal is received by the pump, in order to efficiently treat biodegradable material in the water without the conventional addition of buffers by improving the conductivity of the water that inhibits flow of ions between the anode and cathode, and reduces electrical resistance.
Regarding claim 2, modified Hingley discloses all of the limitations for the device as set forth in claim 1 above, and wherein the frame comprises:

a plurality of vertical members (Hingley 52 Fig. 7, “frame” [0095]), and
a plurality of curved members (Hingley 30 Fig. 7, “spool” [0095]),
the plurality of horizontal members, the plurality of vertical members, and the plurality of curved members arranged and coupled together in any configuration that accommodates the plurality of surface benthic microbial fuel cell systems (Hingley “frame 52 is used to hold the spool 30 in position by means of a rotational bearing” [0095]).
Regarding claim 4, modified Hingley discloses all of the limitations for the device as set forth in claim 1 above, and further comprising a retraction mechanism (Hingley “retractable high power DC connectors” [0049], “connectors 54, 56” [0095], 54 and 56 Figs. 8 and 9).
Regarding claim 5, modified Hingley discloses all of the limitations for the device as set forth in claim 4 above, and wherein the retraction mechanism comprises a winch (Hingley “arrangement for connecting power cabling from within a rotatable spool 30 to fixed power cabling that runs to the charge controllers 34…  connectors 54, 56… may be automated” [0095]).
Regarding claim 6, modified Hingley discloses all of the limitations for the device as set forth in claim 1 above, and wherein the frame and the deployment mechanism accommodates more than four surface benthic microbial fuel cell systems (Hingley Fig. 5 where the Array Structure is capable of accommodating 24 energy devices in which the modification from McNeilly replaces them to be the surface benthic microbial fuel cell systems).
Regarding claim 7, modified Hingley discloses all of the limitations for the device as set forth in claim 1 above, and wherein the each surface benthic microbial fuel cell system further includes:

a plurality of anodes for each surface benthic microbial fuel cell system (McNeilly “plurality of anode sections 14” Col 5 L 22, 14 Fig. 1), wherein the plurality of anodes is disposed on to the oxygen-barrier layer (McNeilly “separation layer 20, which adheres to the carbon cloth anode electrode 12” Col 5 L 34-35).
Regarding claim 8, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the plurality of anodes comprises a plurality of surface anodes disposed on the oxygen-barrier layer (McNeilly “separation layer 20, which adheres to the carbon cloth anode electrode 12” Col 5 L 34-35).
Regarding claim 10, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the oxygen-barrier layer prevents the plurality of anodes from directly contacting the surrounding water column (McNeilly “The system is deployed onto the seafloor with the anode side in contact with the water-sediment interface” Abstract, wherein “The weight of the deployment cylinder aids in pressing the anode and weighted periphery of the oxygen impermeable separation layer against the sea floor to ensure intimate contact” Col 4 L 49-52 in which implies that the anode only makes direct contact with the water-sediment surface, excluding its surrounding water column).
Regarding claim 11, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the benthic microbial fuel cell system further comprises a 
Regarding claim 14, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and further comprising a circuit configured to electrically couple together the plurality of anodes (McNeilly “the anode sections 14 of anode 12 can be connected to a plurality of corresponding electrical conductor wires 27 that will lead back to the BMFC electrical circuit” Col 5 L 29-32).
Regarding claim 17, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the plurality of benthic microbial fuel cell systems comprises an overall power output in a range of approximately 500 mW to approximately 800 mW (Wallin Fig. 14 where Anodes 1 and 2, and Anodes 3 and 4 are hydraulically and electrically connected in series [0075], and presents that the overall power densities from Anodes 2 and 4 are up to approximately 1400 mW/m2 and 850 mW/m2. Therefore, one of ordinary skill in the art would determine it obvious to scale the surface anodes to meet the required overall power output range, and MPEP 2144.04 (IV) Part A holds that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”).
Regarding claim 21 modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the plurality of anodes have a surface area ranging from 25 ft2 to 100 ft2 (McNeilly Fig. 1 where anode sections 14 correspond to an area of the cathode sections 18 shown in Fig. 2, indicating that an area of the anode sections are inherent and MPEP 2144.04  Section IV Part A states that “where the only difference between the prior art and the In Gardener v. TEC Syst., Inc.).
Regarding claim 22, modified Hingley discloses all of the limitations for the device as set forth in claim 1 above, and wherein the deployment mechanism autonomously unrolls when the device hits the sediment surface of the marine environment (Hingley “The spool may be motorized. There may be a control system associated with the motorization for… automated control by an electronic or computerized system” [0048]).
Regarding claim 23, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, and wherein the surface benthic microbial fuel cell system is submerged underwater when being unrolled or rolled (Wallin “the microbial fuel cell can be located in a container of fluid containing the biodegradable material, for instance the microbial cell can be immersed in such fluid” [0032] in which the modification of Hingley in view of Wallin modifies the deployment mechanism that involves unrolling the plurality of surface benthic microbial fuel cell systems).

Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Hingley (US 2014/0230882 A1) in view of McNeilly (US 8,715,867 B1), Voisin (US 2012/0184161 A1), and Wallin (US 2016/0329585 A1) as applied to claim 7 above, and further in view of Lin et al (“Chemical degradation of five elastomeric seal materials in a simulated and an accelerated PEM fuel cell environment”, 2011). Hereinafter referred to as Lin.
Regarding claim 15, modified Hingley discloses all of the limitations for the device as set forth in claim 7 above, but does not disclose that the oxygen-barrier layer is an impermeable ethylene propylene diene rubber mat.
However, Lin discloses a surface benthic microbial fuel cell system (“PEM fuel cell” Introduction first paragraph), comprising an oxygen-barrier layer (“gasket” Introduction third paragraph) and a benthic microbial fuel cell system that includes an anode (“membrane electrode assembly MEA” Introduction first paragraph) disposed on the oxygen-barrier layer (“all these components… sealed with gaskets or seals around the perimeters” Introduction). Lin teaches that the oxygen-barrier layer is an impermeable ethylene propylene diene rubber mat (material “(4)” in Section 2.1 Materials and simulated fuel cell environment), and that it has an inherent resistance to heat and acid due to its saturated hydrocarbon backbone, making the material strong in acidic environment and withstanding aqueous acid attacks and potential damage (Results, “3.5.4. Ethylene propylene diene monomer rubber EPDM” third paragraph).
Therefore, it would have been obvious for a person of ordinary skill in the art to further modify the oxygen-barrier layer of modified Hingley, in view of Lin, such that the oxygen-barrier layer is an impermeable ethylene propylene diene rubber mat in order to obtain a surface benthic microbial fuel cell system with an oxygen-barrier layer that is resistant to heat and acidic conditions.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 10-11, 13-14, 17, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721